Filed 11/5/13 In re V.L. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re V.L. et al., Persons Coming Under the                          B248361
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK83501)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

CHRISTOPHER L.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Donna
Levin, Juvenile Court Referee. Affirmed.
         Catherine C. Czar, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Jessica S. Mitchell, Deputy County Counsel for Plaintiff and Respondent.


                                          _______________________
       Christopher L.’s parental rights with respect to three of his children were
terminated pursuant to section 366.26 of the Welfare and Institutions Code.1
Christopher L. claims on appeal that the juvenile court erred in failing to apply the
parent-child relationship exception to the statutory preference for adoption. He further
argues that there was insufficient evidence of unfitness to permit termination of parental
rights. We affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Three year-old V.L. and one year-old Aaden L. came to the attention of the
Department of Children and Family Services (DCFS) in July 2010 when reports were
made of domestic violence by their father, Christopher L., against them and against their
mother, Paola G.
       Upon investigation, DCFS found that the children bore no physical signs of abuse
but that V.L. was very aggressive, hitting her brother and the social worker. Paola G.
told DCFS that Christopher L. was violent with her and physical with the children. She
said that in the incident that prompted the referral, they had an argument and that he had
shoved her. Paola G. saw this as nothing out of the ordinary: she was accustomed to
violence in the home and thought that Christopher L. was justified in being angry because
he was tired and she would not stop arguing with him. She had lied to the police when
they came to the home to investigate the violence. Christopher L. had previously been
arrested for inflicting corporal injury on a spouse or cohabitant; he was convicted of a
lesser charge. Christopher L. told DCFS that he had just completed a court-ordered 52-
week domestic violence class.
       During the initial interview, Paola G. disclosed to DCFS that she periodically used
methamphetamine. She underwent drug testing, and the results revealed levels of
methamphetamines that were indicative of a chronic heavy user who had probably used
methamphetamines the same day she tested.

1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                             2
       DCFS detained the children and filed a petition under section 300, subdivisions (a)
and (b) alleging that the children fell within the jurisdiction of the juvenile court due to
domestic violence, Paola G.’s drug use, and Christopher L.’s failure to protect them from
their mother’s drug use.
       Shortly after the children were removed from her custody, Paola G. enrolled in a
residential substance abuse program. Christopher L.’s visitation began first; during the
first documented visit, he demonstrated minimal interaction with the children. As of
September 2010, he had not expressed interest in raising the children on his own, nor had
he demonstrated the ability to do so.
       In September 2010 Paola G. pleaded no contest to the dependency petition. The
court dismissed the section 300, subdivision (a) and (b) allegations concerning domestic
violence and declared the children dependents of the juvenile court under section 300,
subdivision (b) based on the sustained allegation concerning Paola G.’s drug use and
Christopher L.’s failure to protect the children from the effects of her substance abuse.
The court further found by clear and convincing evidence that substantial danger existed
to the physical health of the children and/or that the children were suffering severe
emotional damage, and that there was no reasonable means to protect them without
removal. Paola G. was ordered to undergo drug rehabilitation; Christopher L. was
ordered to attend individual counseling to address anger management and family
dysfunction.
       As of March 2011, Paola G. was on her third drug treatment program since the
children were detained. She left the first program in September 2010 because she did not
like being away from her children and Christopher L. She participated sporadically in the
second program from September to November 2010; she was reportedly “unable to
embrace the program and [wa]s unable to follow directions [from] counselors.” She had
relapsed in November 2010 and used methamphetamines; she blamed this upon the stress
of the dependency case. Paola G. was also pregnant. She had begun having visits with
the children that were appeared “positive for both Ms. G[.] and her children.”



                                              3
         Christopher L. had not had regular visitation with his children. Between
November 2010 and March 2011 he had visited the children only twice. He attributed
this to his busy work schedule. The caregiver was willing to schedule visits for weekend
days, but Christopher L. needed to contact her. When Christopher L. did visit with the
children, DCFS observed that he “was more observing the children than interacting with
[them]. The father sat in the corner of the room by himself and the only [time] he
interacted with the children [was] when he handed the younger child Aaden [L.] a toy
that the child dropped at the father’s feet.” The children’s caregiver reported that
Christopher L. rarely interacted with the children beyond playing with V.L. for 10
minutes.
         Christopher L. had attended two of three scheduled therapy appointments. He
was, DCFS reported, “very withdrawn,” but admitted he found it difficult to have two
children. He said he loved his children and was working hard to provide for their
financial needs. He acknowledged needing to learn better parenting skills and to control
his temper; he believed that therapy was helping him.
         V.L. had been in regular play therapy designed to address symptoms of post-
traumatic stress disorder, to assist her with separation from her mother, and to assist her
in reducing trauma-related anxiety. V.L. was described as proactive and highly
compliant; she was doing well in therapy and at home, with no behavioral concerns.
Aaden L. had been throwing daily tantrums that were so severe that he would throw
himself on the floor and try to bang his head; DCFS was working to coordinate
therapeutic services for him. The severity of the tantrums had been decreasing in recent
weeks.
         At the March 2011 review hearing, the court found that the children could not be
returned to their parents without a substantial risk of detriment to their physical and/or
emotional well-being. The court continued reunification services for both parents.
Between March 12, 2011, and May 2, 2011, Christopher L. visited the children only
twice. His visits were liberalized to unmonitored in May 2011, and he began visiting the
children regularly on Saturdays and Sundays until late August 2011.

                                              4
          Allyson L. was born in April 2011. Initially she was with her parents, but in
August 2011 she was detained and a dependency petition filed after Paola G. tested
positive for methamphetamine and amphetamine. Paola G. had been discharged from
another drug treatment program in June due to nonattendance; she had enrolled in another
program in July, but she had missed more than half of the days since she enrolled.
Christopher L. claimed not to know that Paola G. was using drugs again. DCFS asked
Christopher L. on August 22, 2011, if he wanted Allyson L. released to him. He did not
answer; when pressed, he said, “What do you want me to say?”
          DCFS had become concerned that Christopher L. might have a developmental or
mental health issue, or might be using substances himself. His therapist had asked that he
be evaluated. At times, Christopher L. mumbled and appeared unable to understand
information. On one occasion, the social worker went to his home for a scheduled visit,
found him asleep in bed, and was unable to rouse him. He was asked to submit to a drug
test but did not take the test. Another social worker tried to communicate with him in
Spanish when communications were difficult; he said English was fine, but she could not
understand him.
          Once Paola G.’s visitation became monitored once again in late August 2011,
father stopped making efforts to see his children. The social worker told Christopher L.
that she was concerned that he had not visited the children on past weekends, nor did he
seem interested in visits unless Paola G. would be there. He just shook his head.
          As of September 2011, Christopher L. had attended therapy regularly. He had
made “progress in reaching goals” with a first therapist, but his new therapist was having
trouble establishing a relationship because of Christopher L.’s limited communication
skills.
          The court ordered DCFS to assess Christopher L.’s living arrangement and
possible release of Allyson L. to him; when Paola G. moved out of Christopher L.’s
home, DCFS began working to place Allyson L. with him. On August 25, 2011, DCFS
again asked Christopher L. if he was interested in having Allyson L. released to him. He
revealed that Paola G. had told him to “get” Allyson L., and the social worker explained

                                               5
that he could not have her until it could be assessed that he could care for her. The social
worker asked if he wanted to care for the children if they could not be returned to
Paola G.; he asked if he could wait until court to answer that question. When pressed,
Christopher L. said he wanted to talk to his mother. He did so, and reported that his
mother had told him to “get his kids.” The social worker asked him whether he had come
to meet with her because his mother and Paola G. wanted him to get custody of the
children, or because he personally wanted the children back in his care. Christopher L.
did not answer. The social worker observed that he could not seem to confirm whether
he wanted the children in his life and that he seemed dependent on how Paola G. and his
mother felt.
       Christopher L. did not appear for a meeting scheduled to create a safety plan for
Allyson L., and he failed to make himself available to be interviewed for the
jurisdictional/dispositional report concerning Allyson L. The social worker reported to
the court, “The father’s lack of cooperation with the Department makes it appear that the
father is not prepared to commit to caring for his child Allyson [L.] and therefore, the
Department has not been able to release Allyson [L.] to the father’s care.” (CT 614)
       On September 16, 2011, the court sustained an allegation in the dependency
petition relating to Paola G.’s conduct and declared Allyson L. a dependent child under
section 300, subdivision (b). According to the minute order, Christopher L. was noted to
be “non-offending.”
       As of October 2011, DCFS advised the court that Christopher L. was attending
individual counseling as ordered. The therapist, however, had not provided any
assessment of Christopher L.’s progress, and Christopher L. had not taken the required
steps for an assessment letter to be prepared. DCFS had again asked Christopher L.
whether he wanted the children to be returned to his care. “Mr. L[.] continued to evade
answering [the social worker’s] question and suggested that [the] children be allowed to
go with mother if she is accepted into a drug treatment program. [The social worker]
asked the father what was preventing him from wanting the children returned to his care
and clarified to the father that the [D]epartment would assist him with childcare so he

                                             6
could continue to work. [The social worker] reminded Mr. L[.] that he is the children’s
father and they love him and it is always the [D]epartment[’s] goal for the children to be
reunified with biological parents when possible. The father started [to] tear up but again
he did not give [] a verbal response. As of the writing of this report the father has not
contacted the [D]epartment stating that it is his desire for the children to be return[ed] to
his care.”
       Christopher L. began visiting the children when Paola G. was not present. Visits
were reported to be going well, but it also was reported that Christopher L. would pick up
the children but then leave them in the care of relatives who had not been cleared by
DCFS. He did not stay for the entire visit with his children, and he also canceled a
number of Saturday visits. DCFS was concerned about Christopher L.’s conduct because
it indicated unwillingness or inability to care for the children, but it was unable to
determine what was happening on the visits because Christopher L. was not in contact
with DCFS. DCFS was also concerned by a report that Paola G. had shown up during the
children’s visits with their father, despite a court order that she not be present during
visits. Efforts to clarify what had occurred were unavailing because Christopher L. did
not return DCFS’s phone calls. Christopher L. also refused to return calls from other
service providers attempting to reach out to him.
       Paola G. continued to engage in illegal drug use, and DCFS expressed concern
that Christopher L. “continues to demonstrate that he is unable to protect his children due
to his inability to assess if the mother is under the influence of drugs. A clear example of
that is when the father allowed the mother to be the sole caretaker for their four month[-
]old child Allyson [L.] when the father knew or reasonably should have known of the
mother’s relapse because he has been around her before when she has been under the
influence of drugs. The father’s failure to protect [] all of the children from the mother
endangers the children’s physical and emotional health and safety and places the children
at risk . . . .” DCFS recommended the termination of reunification services and the
pursuit of adoption as a permanent plan for the children.



                                              7
       On October 21, 2011, the court found that Christopher L. was in partial
compliance with the case plan. It terminated reunification services for both parents with
respect to the older two children; Christopher L. was given six months of reunification
services with Allyson L. Christopher L. was ordered to take a parenting education
course, to attend Al-Anon meetings, and to undergo individual counseling.
       As of January 2012, Christopher L. was not confirming his visits and had to be
reminded of his visits. He had canceled some visits so late that the foster caregiver was
already on her way to the visitation location with the children. The caregiver was
concerned about the care that Christopher L. was providing. Although she packed the
children’s bag with food, cereal, and diapers, all items were still in the bag when the
children returned from their visits. The younger two children returned home from each
four- or five-hour visit with wet and dirty diapers. Although the caregiver had raised this
issue with Christopher L., he continued to return the children in the same condition.
DCFS sought in February 2012 to change the visitation to monitored visitation because it
believed that Christopher L. was permitting Paola G. to see the children unsupervised.
The court permitted the visits to remain unsupervised but ordered Christopher L. not to
take the children to the mother during visits.
       As of April 2012, Christopher L. was in therapy with a new counselor. In January
and February 2012 he had attended seven of eight scheduled sessions, but arrived late
five times. The therapist was having difficulty communicating with Christopher L. due
to his poor communication skills, and she believed that he would benefit from a
developmental assessment. He had told the therapist that he was attending a parenting
education class. When the social worker asked Christopher L. for the name of the class,
he disclosed that he had not attended any such class and that he lied to the therapist. He
had also not attended any Al-Anon meetings.
       May 2012 reports from Christopher L.’s therapist indicated that he was attending
sessions regularly and arriving on time. The therapist stated that he was improving at
communication and that they were “working on communication skills and researching
parenting classes.” The therapist could not say that Christopher L. had ever clearly

                                                 8
communicated a desire to have his children returned to him. He had still not
demonstrated that he had enrolled in parenting classes or attended any Al-Anon meetings.
DCFS reported that Christopher L. continued to be uncooperative: “Since the inception
of the case with V[.L.] and Aaden L[.] the father would not really communicate when
meeting with the [D]epartment which has made it difficult for [the social worker] to
assess if []he understands the seriousness of the situation and if he had any insight into
the case issues which brought the family to the [D]epartment’s attention. At times the
father appears to be willing to open up more regarding case issues and demonstrate a
desire to do the work necessary to have his children returned to his care full time,
however he fails to follow through. For example, the father currently has family
reunification services with . . . Allyson L[.] and the father [has] only met with [the social
worker] three times since October 2011 with the last time being February 2012 to discuss
the issues surrounding this child.” Moreover, Christopher L. waited 11 days after the
children’s placement was changed to inquire about the placement and visitation.
       Visitation in the children’s new placement was difficult. The new caregiver
reported that Christopher L. was frequently late in picking up or dropping off the
children. Christopher L. did not leave his home to go to the arranged meeting place until
the caregiver was already there and telephoned him, requiring the children to wait there
for him. Christopher L. continued to leave the children with his parents (one of whom
had not been cleared by DCFS) for hours at a time. Christopher L. ignored repeated
requests from the caregiver not to feed the children candy and sweets due to dental issues.
Aaden L. came back from one visit sick to his stomach from drinking two frozen drinks
and vomited.
       DCFS continued to be concerned that Christopher L. had not taken steps to learn
to recognize the signs of drug use, how to build a support system, or how to build
boundaries with an addict. He still had not taken the parenting class he had lied to say he
was taking. Based on conflicting reports by the parents over a long period of time, DCFS
believed that the parents continued to be in a relationship and were attempting to deceive
DCFS into believing that they were no longer together. Christopher L. still had never

                                              9
said that he wanted his children given to him, and although the court had authorized
DCFS to allow overnight visits with Allyson L., Christopher L. refused to schedule a
meeting to assess his home for those overnight visits, and he would not return DCFS’s
phone calls to discuss case plan goals. DCFS feared that if the children were returned to
Christopher L.’s care that he would allow Paola G. to have unmonitored access to the
children and that he would still not be able to tell if she had again relapsed. Based on
“the father’s continued relationship with the mother and his apparent deception about this
issue to DCFS, his non[-]participation in the court[-]ordered case plan by not attending
parenting classes and Al[-A]non, and his continued lack of insight into the seriousness of
the case issues which have already placed the children’s safety at serious risk,” DCFS
recommended proceeding with the adoption of V.L. and Aaden L. These same concerns
and the lack of participation and progress toward alleviating the child safety issues
prompted DCFS to recommend termination of reunification services with Allyson L.
       The court terminated reunification services for Christopher L. on June 7, 2012.
The children were placed together in the home of prospective adoptive parents in late
July and early August 2012. Although the court had ordered monthly visitation for
Christopher L. with the three children at the time reunification services were
discontinued, Christopher L. did not make himself available to arrange visits for the
following four months, and he failed to appear for a scheduled visit in August 2012.
       On March 15, 2013, the juvenile court terminated parental rights to the three
children. Christopher L. appeals.

                                      DISCUSSION

       I.     Parent-Child Exception

       “At a hearing under section 366.26, the court must select and implement a
permanent plan for a dependent child. When there is no probability of reunification with
a parent, adoption is the preferred permanent plan. [Citation.] To implement adoption as
the permanent plan, the juvenile court must find, by clear and convincing evidence, that


                                             10
the minor is likely to be adopted if parental rights are terminated. (§ 366.26, subd.
(c)(1).) Then, in the absence of evidence that termination of parental rights would be
detrimental to the child under statutorily specified exceptions (§ 366.26, subd. (c)(1)(A)-
(B)), the juvenile court ‘shall terminate parental rights.’ (§ 366.26, subd. (c)(1).)” (In re
K.P. (2012) 203 Cal.App.4th 614, 620.)
       Christopher L. asserts that the parent-child relationship exception to termination of
parental rights was applicable here. We review the determination whether a beneficial
parental relationship exists for substantial evidence and the conclusion as to whether the
existence of that relationship constitutes “a compelling reason for determining that
termination would be detrimental to the child” (§ 366.26, subd. (c)(1)(B)) under the abuse
of discretion standard. (In re K.P., supra, 203 Cal.App.4th at p. 622.)
       “Section 366.26 provides an exception to the general legislative preference for
adoption when ‘[t]he court finds a compelling reason for determining that termination
would be detrimental to the child’ (§ 366.26, subd. (c)(1)(B)) because ‘[t]he parents have
maintained regular visitation and contact with the child and the child would benefit from
continuing the relationship.’ (§ 366.26, subd. (c)(1)(B)(i).) The ‘benefit’ prong of the
exception requires the parent to prove his or her relationship with the child ‘promotes the
well-being of the child to such a degree as to outweigh the well-being the child would
gain in a permanent home with new, adoptive parents.’ [Citations.] No matter how
loving and frequent the contact, and notwithstanding the existence of an ‘emotional bond’
with the child, ‘the parents must show that they occupy “a parental role” in the child’s
life.’ [Citations.] The relationship that gives rise to this exception to the statutory
preference for adoption ‘characteristically aris[es] from day-to-day interaction,
companionship and shared experiences. Day-to-day contact is not necessarily required,
although it is typical in a parent-child relationship.’ [Citation.] Moreover, ‘[b]ecause a
section 366.26 hearing occurs only after the court has repeatedly found the parent unable
to meet the child’s needs, it is only in an extraordinary case that preservation of the
parent’s rights will prevail over the Legislature’s preference for adoptive placement.’
[Citation.]” (In re K.P., supra, 203 Cal.App.4th at p. 621.)

                                              11
     Here, although the court did not make separate findings on the two prongs of the
parent-child exception to termination of parental rights, the juvenile court concluded that
the evidence put before the court demonstrated that Christopher L. did not have a
beneficial parental relationship with the children. The court was correct. As the juvenile
court noted, Christopher L. did not make himself available to provide a home for the
children. Although DCFS repeatedly attempted to explore placing the children with
Christopher L., he did not actively seek to reunite with his children or take steps to
effectuate reunification. While he did visit with the children, the record contains multiple
observations that his visitation was inconsistent; that he did not engage with them during
visits; that he left them with other caregivers during his visitation time, and that he
sometimes did not meet their physical needs when he was with them. He also failed to
visit regularly once the children were placed with prospective adoptive parents.
     Christopher L. acknowledges that he observed the children rather than interacting
with them, that concerns were raised about his conduct during visits and that he did not
show up for at least one visit after the preadoptive placement, but he contends that he
occupied a parental role with respect to the children. First, he notes that it was reported
that at one point in the dependency proceedings he changed Allyson L.’s diapers, fed her,
and kept her clean during visits. The record does indicate that on two consecutive-day
visits in September 2011, Allyson L. was returned clean, with a new diaper, and appeared
to have been well-fed. At other points in the dependency proceedings, however, it was
reported that he left two of the three children in dirty diapers, was not feeding them the
food the foster parent sent along, and fed the older children so many sweets (despite
being asked not to because the children had developed dental problems) that one of them
threw up after a visit. Moreover, he failed to make efforts to arrange visitation with
DCFS or the foster parents unless the children’s mother pushed him to do so.
     Christopher L. admits that Allyson L. was too young to have developed a bond with
her parents before her removal from their custody, but notes that V.L. had lived with
Christopher L. for nearly four years when she was removed; Aaden L. a little more than a
year, and Allyson L. four months. V.L. was three years old and Aaden one year old when

                                              12
they were removed from their parents’ custody in August 2010. As a result, V.L. spent
nearly three years of her first six and one-half years of life out of her parents’ custody,
and Aaden L. spent nearly three of his first four years out of his parents’ custody.
Allyson L. spent only her first three months in the custody of her parents before being
removed. Christopher L. has not established any error in the court’s ruling with these
facts.
     Christopher L. notes that he acted as a parent by working at two jobs to provide for
them financially. Christopher L.’s consistent willingness to work long hours to provide
for his family was noted and described as a strength in the record, but it does not establish
that he maintained regular visitation and contact with the children and that they would
benefit from continuing a relationship with him. (§ 366.26, subd. (c)(1)(B)(i).)
     Christopher L. also notes two instances in the record in which he expressed a desire
to have one or more of his children placed with him, and he argues that these two
occasions “were in direct contradiction to the social worker’s comments that Father
would not say whether he wanted the children returned to his care.” Those two instances
are documented in the record, but this record is replete with evidence that Christopher L.
did not make significant efforts to maintain a relationship with his children or to get them
back. He avoided contact with DCFS to the point that it impeded DCFS’s ability to place
Allyson L. with him, to liberalize his visitation, or to determine whether any of the
concerns raised about the children’s visits were warranted. He failed to comply with the
case plan and lied about it. He filed a section 388 petition seeking placement of the
children with his and reinstatement of family reunification services, but this was only
after his history of partial compliance and lack of progress over the course of several
years had led to the termination of those services.
     Christopher L. next argues that by April 17, 2012, he was ready, willing, and able to
be a full-time parent. Relying on his unsuccessful section 388 petition filed six months
after the court had already terminated reunification services, Christopher L. asserts that
he had suitable housing, stable employment, and family support, as well as a plan for the
safe care of the children; and he was visiting regularly at that time. He asserts that his

                                              13
relationship with the children was excellent, and he interacted with the children in “an
appropriate, loving manner.” Interacting with the children in an appropriate, loving
manner and having “enjoyable” visits is not enough to establish that one occupies a
parental role in the children’s life. “No matter how loving and frequent the contact, and
notwithstanding the existence of an ‘emotional bond’ with the child, ‘the parents must
show that they occupy “a parental role” in the child’s life.’ [Citations.]” (In re K.P.,
supra, 203 Cal.App.4th at p. 621.) The record on appeal does include Christopher L.’s
attorney’s April 2012 declaration asserting that Christopher L. acted in a parental role
with respect to the children, but the existence of this conclusory assertion in the record
does not undermine our conclusion that substantial evidence supported the juvenile
court’s conclusion that no parent-child bond existed.
     Christopher L. correctly observes that a parent-child relationship significant enough
to warrant an exception to termination of parental rights may exist even without day-to-
day contact between parent and child, and he asserts that the children “also had a primary
attachment to their birth parents.” Christopher L. does not offer any evidence to support
the conclusion that the children were attached to him; the only evidence he points to is
Paola G.’s testimony about how she related to the older two children. Christopher L. has
not identified evidence in the record to support his contention that the children had a
primary attachment to their father, nor have we located any such evidence.
     Although the court’s conclusion that Christopher L. did not establish a beneficial
relationship with the children was sufficient to end the inquiry, the juvenile court
nonetheless considered whether the children would benefit from continuing their
relationship with their parents and concluded that that it was in the best interest of the
children to terminate parental rights. Christopher L. argues in a conclusory manner that
termination was detrimental and that the parent-child relationship promoted their well-
being to such a degree as to outweigh the benefits of adoption, but he offers no evidence
or argument to support this contention. We have not identified any evidence in the record
that termination of the parent-child relationship would have been detrimental to any of
the children or that their relationships with their father conferred benefits to them more

                                              14
significant than the permanency and stability offered by adoption. (In re Autumn H.
(1994) 27 Cal.App.4th 567, 575 [exception applies only if the severance of the parent-
child relationship would “deprive the child of a substantial, positive emotional attachment
such that the child would be greatly harmed”].) We cannot say that the juvenile court
abused its discretion when it concluded that the benefits to the children that would arise
from adoption outweighed any detrimental impact that might come from severing their
relationship with their father.

       II.    Allegations of Bias

     Christopher L. alleges that DCFS and the juvenile court were biased against his
relationship with his children based on four concerns that he characterizes as improper:
(1) he worked two jobs; (2) “he allowed and encouraged the children to have visitation
with and develop a relationship with the paternal grandparents before DCFS had cleared
them for visitation”; (3) he and Paola G. had an ongoing relationship; and (4) he
experienced communication difficulties and possible developmental issues.
     Christopher L. claims that these issues were all irrelevant to the issues at the hearing
on the termination of parental rights and that “it was an abuse of discretion to consider
any of the foregoing issues in the determination of whether the section 366.26,
subdivision (c)(1)(B)(i), exception was applicable.” Christopher L. however, has not
demonstrated that the court did consider any of these allegedly improper issues at the
hearing on the termination of parental rights, and the record of the hearing does not
suggest that the court considered any of these subjects in making its ruling on the parent-
child exception. The court’s statements from the bench describing its findings do not
mention any of these issues. Instead, the court noted that Christopher L. had not made
himself available to provide a home for the children; that he did not visit once the
children were in a preadoptive home; that his visits were monitored except for a period of
time when they were unmonitored; that he did not testify concerning his bond with the
children but that the reports did not demonstrate any special bond; and that the reports
submitted to the court did not document any parental role with respect to the children. As

                                             15
Christopher L. has not offered any evidence from which it could be concluded that any of
these allegedly improper considerations intruded on the determination of whether the
parent-child exception to termination of parental rights existed, he has not established any
abuse of discretion or error here.

       III.   Parental Unfitness

     Christopher L. argues in his supplemental opening brief that his parental rights were
improperly terminated because “the juvenile court made only a nominal finding that he
was an unfit parent as to V[.L.] and Aaden [L.], the fitness finding as to Allyson [L.]
applied to Mother only, and even if such a finding was made, the evidence was
insufficient to support that finding as to Father.”
     “California’s dependency scheme no longer uses the term ‘parental unfitness,’ and
now requires that the juvenile court make a finding that awarding custody of a dependent
child to a parent would be detrimental to the child.” (In re P.A. (2007) 155 Cal.App.4th
1197, 1211.) Here, as Christopher L. acknowledges in his reply brief, the juvenile court
ordered V.L. and Aaden L. removed from their parents after finding by clear and
convincing evidence that substantial danger existed to the physical health of the children
and/or that the children were suffering severe emotional damage, and that there was no
reasonable means to protect them without removing them from their parents’ custody. In
later proceedings, infant Allyson L. was ordered removed as well, again based on the
juvenile court’s finding by clear and convincing evidence that substantial danger existed
to her physical health and/or that she was suffering severe emotional damage, and that
there was no reasonable means to protect her without removing her. Although
Christopher L. asserts that because he was non-offending with respect to Allyson L., “it
should be presumed the substantial danger finding was as to Mother only,” he offers no
basis in authority or in the record upon which to base a conclusion that the removal
findings pertained only to Paola G. The evidence before the court was not only that
Paola G. was using drugs again, but that Christopher L., whether deliberately blind to



                                              16
Paola G.’s drug use or unable to detect that she was on drugs, took no steps to protect
Allyson L. from her substance-abusing mother.
     Findings that returning a child to the parent’s custody would create a risk of
detriment to the child are a sufficient unfitness determination for purposes of later
terminating parental rights. (In re P.A., at pp. 1212-1213.) This is true even if the parent
was not the subject of jurisdictional findings: Detriment findings, when “supported by
substantial clear and convincing evidence, may provide an adequate foundation for an
order terminating parental rights even in the absence of a jurisdictional finding related
specifically to a parent.” (In re G.S.R. (2008) 159 Cal.App.4th 1202, 1214.)
Christopher L. argues that the findings of detriment or unfitness here were not supported
by substantial evidence.
     We find that the findings of detriment were supported by substantial evidence. With
respect to V.L. and Aaden L., the evidence was that Christopher L. engaged in domestic
violence in front of the children and that he knew or reasonably should have known of
Paola G.’s drug use, but failed to protect the children from their mother while she used
illegal drugs. Paola G. was again using drugs when Allyson L. was an infant, but
Christopher L. did not protect her from her mother. Christopher L. maintained that he did
not know and could not tell when Paola G. was using drugs; without being able to discern
when she was using drugs, he was unable to protect the children from her when she was
using them. Christopher L. was ordered to go to Al-Anon to address these issues, but he
did not attend.
     Christopher L., moreover, never demonstrated the ability to take care of the children
appropriately. He left the children in the care of his parents although they were not
cleared to take care of them, and he returned the younger two children from visits in dirty
diapers. He ignored requests to avoid feeding the children sweets and to feed the
youngest age-appropriate food that the caregiver sent along for visits. He was
inconsistent in visitation, and he did not make himself available to DCFS even for the
purpose of setting up overnight visits with Allyson L.



                                             17
     Christopher L. also did not appear to be very interested in having custody of his
children. He was asked repeatedly by DCFS whether he wanted them returned to his
care, and he never said he wanted them back. Only twice in the juvenile court
proceedings did he express a desire to have custody of his children, and both of these
statements were contained in documents prepared by his attorney. Christopher L.’s
conduct also reflected an absence of desire to take custody of his children. He never
addressed the issues that led to the children being removed from the home. He did not
attend parenting classes or Al-Anon meetings when ordered to do so; and although he did
go to counseling, at no point were any of the therapists he saw able to describe any
significant progress he had made toward ameliorating the issues raised by the case.
       Because the juvenile court did in fact make detriment findings, and those findings
were supported by substantial evidence, Christopher L. has not demonstrated any error in
terminating his parental rights.

                                     DISPOSITION

       The judgment is affirmed.




                                                 ZELON, J.
We concur:




       PERLUSS, P. J.




       WOODS, J.




                                            18